Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 05, 2017

The Court of Appeals hereby passes the following order:

A18A0357. CORNELIA M. ALLGARY v. DISCOVER BANK.

      Cornelia M. Allgary filed this direct appeal from the superior court’s order
granting summary judgment to Discover Bank and awarding the bank $6,873.01 in
principal, $255.00 in court costs, and an unspecified amount of post-judgment
interest. We, however, lack jurisdiction.
      “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000 or less, an application for
discretionary appeal is required.” Ca-Shar, Inc. v. McKesson Corp., 204 Ga. App.
865, 865 (420 SE2d 810) (1992) (punctuation omitted); see also OCGA § 5-6-35 (a)
(6). As the total judgment in favor of the bank is for less than $10,000, the entry of
summary judgment provides no basis for a direct appeal in this case. See Ca-Shar,
204 Ga. App. at 865-866. Because Allgary failed to follow the required procedure,
we lack jurisdiction to consider this appeal, which is hereby DISMISSED. See
Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/05/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.